SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14 (c) of the Securities Exchange Act of 1934 (Amendment No. ) Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5 (d)(2)) o Definitive Information Statement MagneGas Corporation (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: MAGNEGAS CORPORATION TARPON SPRINGS, FL 34689 (727) 934-3448 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY Dear Shareholder: This Information Statement is being made available to the holders of record of the outstanding common stock, $0.001 per value per share (the “Common Stock”) and the Series A Preferred Stock, $0.001 par value per share (the “Series A Preferred Stock”), of MagneGas Corporation, a Delaware corporation (the “Company”), as of the close of business on January 27, 2014, pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The purpose of the enclosed Information Statement is to inform our stockholders of action taken by written consent of the holders of a majority of our voting stock. The enclosed Information Statement shall be considered the notice required under Section 228 of the Delaware General Corporation Law. The following action was authorized by written consent of the holders of a majority of our outstanding voting stock: the issuance of 7,676,416 shares of common stock pursuant to a Securities Purchase Agreement (the “Purchase Agreement”) with an institutional investor (the “Investor”) providing for the issuance and sale by the Company (the “Offering”) of2,323,584 shares of the Company’s common stock, par value $0.001 per share, for a purchase price of $1,858,867.20 (the “Registered Stock”) and $2,141,132.80 million of shares of the Company's Series B convertible preferred stock (the “Preferred Stock”) which are convertible into a total of 2,676,416 shares of common stock (the “Conversion Shares”).In connection with the purchase of shares of Preferred Stock in the Offering, the Investor received warrants to purchase a number of shares of common stock equal to 100% of the number of Conversion Shares at an exercise price equal to $1.11 (the “Warrants”).Each Warrant shall be initially exercisable on the six (6) month anniversary of the issuance date and have a term of exercise equal to five (5) years from the date on which first exercisable. The closing of the sale of these securities occurred on January 27, 2014. The Purchase Agreement provided that subject to limited exceptions, holders of shares of Preferred Stock will not have the right to convert any portion of their Preferred Stock if the holder, together with its affiliates, would beneficially own in excess of 4.99% of the number of shares of our common stock outstanding immediately after giving effect to its conversion.In addition, until such time as we have received stockholder approval as required by applicable rules of NASDAQ Stock Market, LLC (“NASDAQ”), we may not issue, upon conversion of the Preferred Stock or exercise of the Warrants, a number of shares of common stock which, when aggregated with Registered Stock or shares previously issued upon conversion or exercise, would exceed 4,649,496 shares of common stock. The consent we have received constitutes the only stockholder approval required under the Delaware General Corporation Law and our Certificate of Incorporation and Bylaws to approve the issuance of the shares of common stock upon conversion of the Preferred Stock. Our Board of Directors is not soliciting your consent or your proxy in connection with this action and neither consents nor proxies are being requested from stockholders. The action taken by written consent of the holders of a majority of our outstanding voting stock will not become effective until the date that is 20 calendar days after the enclosed Information Statement is first mailed or otherwise delivered to holders of our common stock as of the Record Date. THIS IS NOT A NOTICE OF SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH IS DESCRIBED HEREIN. WE ARE NOT ASKING YOU FOR A CONSENT OR PROXY AND YOU ARE REQUESTED NOT TO SEND US A CONSENT OR PROXY. By order of the Board of Directors /s/ Ermanno Santilli Ermanno Santilli February 21, 2014 Chief Executive Officer and Director INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A CONSENT OR PROXY AND YOU ARE REQUESTED NOT TO SEND US A CONSENT OR PROXY. GENERAL INFORMATION MagneGas Corporation, a Delaware corporation, with its principal executive offices located at 150 Rainville Road, Tarpon Springs, Florida, 34689, is sending you this Notice and Information Statement to notify you of actions that the holders of a majority of our outstanding voting stock have taken by written consent in lieu of a special meeting of stockholders.References in this Information Statement to the Company,” “we,” “our,” “us,” and “MagneGas” are to MagneGas Corporation. Copies of this Information Statement are being mailed on or about March 3, 2014, to the holders of record on January 27, 2014, which we refer to as the Record Date, of the outstanding shares of our common stock. Action by Written Consent The following actions were approved by the written consent of the holders of a majority of our outstanding voting stock as of the Record Date, which we refer to as the Written Consent, in lieu of a special meeting: · The issuance of a total of 2,323,584 shares of the Company’s common stock, par value $0.001 per share, for a purchase price of $1,858,867.20 (the “Registered Stock”) and 2,141.13280 shares of the Company's Series B convertible preferred stock (the “Series B Preferred Stock”) which are convertible into a total of 2,676,416 shares of common stock (the “Conversion Shares”).In connection with the purchase of shares of Series B Preferred Stock in the Offering, the Investor received warrants to purchase 2,676,416 shares of common stock (the “Warrant Shares”) at an exercise price equal to $1.11 (the “Warrants”).Each Warrant shall be initially exercisable on the six (6) month anniversary of the issuance date and have a term of exercise equal to five (5) years from the date on which first exercisable. The closing of the sale of these securities occurred on January 27, 2014. The Series B Preferred Stock and Warrants are convertible into the Conversion Shares and Warrant Shares, subject to our first obtaining stockholder approval for the issuance of shares of our common stock upon such conversion under NASDAQ Marketplace Rules. · The adoption of the MagneGas Corporation 2014 Equity Incentive Plan. The approval becomes effective on the date that is 20 calendar days after this Information Statement is first mailed or otherwise delivered to holders of our common stock as of the Record Date. The Series B Preferred Stock and Warrants are convertible into the Conversion Shares and Warrant Shares, subject to our first obtaining stockholder approval for the issuance of shares of our common stock upon such conversion under NASDAQ Marketplace Rules. Stockholders Entitled to Receive Notice of Action by Written Consent Under Section 228 of the General Corporation Law of the State of Delaware, or the DGCL, our Certificate of Incorporation, as amended, and our Bylaws as amended, any action that can be taken at an annual or special meeting of stockholders may be taken without a meeting, without prior notice and without a vote, if the holders of outstanding stock having not less than the minimum number of votes necessary to authorize or take such action at a meeting at which shares entitled to vote thereon consented to such action in writing. Prompt notice of any action so taken by written consent must be provided to all holders of our common stock as of the Record Date. 1 Each share of our common stock entitles its holder to one vote on each matter submitted to stockholders. Each share of our Series A Preferred Stock has the equivalent of 100,000 votes on each matter submitted to stockholders. Holders of the Series B Preferred Stock do not have any voting rights with respect to their shares of Series B Preferred Stock on matters submitted generally to our stockholders. There will be no vote on the issuance of common stock upon conversion of the Series B Preferred Stock by our stockholders because the holders of the majority of our outstanding common stock have provided their written consent to the issuance as allowed by Section 228 of the DGCL. No other votes are required or necessary. Only holders of record of our common stock at the close of business on the Record Date are entitled to notice of the action taken by written consent. As of the Record Date, 25,582,693 shares of common stock were outstanding and entitled to take action by written consent and to receive notice of the action taken by written consent. As of the Record Date, Global Alpha, LLC held of record 1,000,000 shares of our Series A Preferred Stock, which represented approximately 99% of the outstanding shares of our common stock. Ermanno Santilli, who serves as our Chief Executive Officer and Director, Luisa Ingargiola, who serves as our Chief Financial Officer and Director, and Carla Santilli, who serves as a Director, are members of Global Alpha LLC. Effective Date of Action by Written Consent Pursuant to Rule 14c-2 promulgated under the Securities Exchange Act of 1934, as amended, the earliest date that the corporate action being taken pursuant to the written consent can become effective is 20 calendar days after the first mailing or other delivery of this Information Statement. On the 20th calendar day after the first mailing or other delivery of this Information Statement, the approval of the issuance of common stock upon conversion of the Preferred Stock will become effective. We recommend that you read this Information Statement in its entirety for a full description of the action approved by the holders of a majority of our outstanding common stock. NASDAQ Listing Requirements and Necessity for Stockholder Approval NASDAQ Marketplace Rule 5635(d) provides that stockholder approval is required prior to the issuance of securities in connection with a transaction other than a public offering involving the sale, issuance or potential issuance by us of common stock (or securities convertible into or exercisable for common stock) equal to 20% or more of the common stock or 20% or more of the voting power outstanding before the issuance for less than the greater of book or market value of the stock. The 5,352,832 shares of common stock to be issued upon conversion of the Series B Preferred Stock and Warrants and the 2,323,584 shares of Registered Stock represent approximately 33.0% of our common stock issued and outstanding on the Record Date, and will represent 24.8% of our common stock issued and outstanding following the conversion and issuance of Registered Stock based on the number of shares our common stock that are issued and outstanding on the Record Date. Pursuant to the Written Consent, we have obtained the stockholder approval necessary under NASDAQ Marketplace Rule 5635(d) to approve the issuance of 5,352,832 shares of our common stock upon conversion of the Series B Preferred Stock and Warrants and the issuance of 2,323,584 shares of Registered Stock for a total amount of 7,676,416 shares of common stock. Dissenters' Rights of Appraisal Stockholders do not have any dissenters' rights or appraisal rights in connection with the approval of the issuance of shares of common stock upon conversion of the Preferred Stock. Costs of the Information Statement We are mailing this Information Statement and will bear the costs associated therewith. We are not making any solicitations. We will reimburse banks, brokerage firms, other custodians, nominees and fiduciaries for reasonable expenses incurred in sending the Information Statement to beneficial owners of our common stock. 2 ISSUANCE OF COMMON STOCK AND REASON FOR THE CONVERSION OF THE PREFERRED STOCK On January 21, 2014, the Company entered into the Purchase Agreement with the Investor providing for the issuance and sale by the Company (the “Offering”) of2,323,584 shares of the Company’s common stock, par value $0.001 per share, for a purchase price of $1,858,867.20 (the “Registered Stock”) and 2,141.13280 shares of the Company's Series B Preferred Stock, which are convertible into a total of 2,676,416 shares of common stock (the “Conversion Shares”).In connection with the purchase of shares of Series B Preferred Stock in the Offering, the Investor received warrants to purchase 2,676,416 shares of common stock at an exercise price equal to $1.11 (the “Warrants”).Each Warrant shall be initially exercisable on the six (6) month anniversary of the issuance date and have a term of exercise equal to five (5) years from the date on which first exercisable.The closing of the sale of these securities took place on January 27, 2014 (the “Closing”). Shares of Series B Preferred Stock have a liquidation preference equal to the stated value of each share of Series B Preferred Stock or $1,000 per share. The shares of Series B Preferred Stock do not have any voting rights other than if the Company seeks to alter or adversely affect the rights of the Series B Preferred Stock. Subject to certain ownership limitations as described below, shares of Series B Preferred Stock are convertible at any time at the option of the holder into shares of the Company’s common stock at a conversion price of $0.80 per share.The conversion price is subject to adjustment in the case of stock splits, stock dividends, combinations of shares and similar recapitalization transactions and any issuances of securities below $0.80. Subject to limited exceptions, holders of shares of Series B Preferred Stock will not have the right to convert any portion of their Series B Preferred Stock if the holder, together with its affiliates, would beneficially own in excess of 4.99% of the number of shares of the Company’s common stock outstanding immediately after giving effect to its conversion.In addition, until such time as the Company has received shareholder approval as required by applicable NASDAQ rules, the Company may not issue, upon conversion of the Series B Preferred Stock or exercise of the Warrants, a number of shares of common stock which, when aggregated with the Registered Stock or the shares previously issued upon conversion, would exceed 19.99% of the total number of shares of common stock outstanding immediately prior to this transaction. Our Board of Directors approved the Offering, approved the Certificate of Designation of the Series B Preferred Stock, which we refer to as the Certificate of Designation, authorized the issuance of the Series B Preferred Stock and Warrants, and, upon receipt of the necessary stockholder approval, authorized the issuance of the common stock upon conversion of the Preferred Stock or exercise of the Warrants. Our Board of Directors has recommended that our stockholders approve the issuance of 7,676,416 shares of common stock, which includes the 2,323,584 shares of Registered Stock, and 5,352,832 shares of common stock upon conversion of the 2,141.13280 shares of the Series B Preferred Stock and the exercise of the Warrants. APPROVAL OF OUR 2 Description of Our 2014 Equity Plan The essential features of our 2014 Equity Plan are outlined below. The following description is not complete and is qualified by reference to the full text of our 2014 Equity Plan, which is appended to this Information Statement as Exhibit A. Purpose Our board of directors adopted our 2014 Equity Plan on February 20, 2014, subject to stockholder approval of our 2014 Equity Plan. The objective of our 2014 Equity Plan is to provide an incentive to designated employees, certain consultants and advisors (as defined and interpreted for purposes of Form S-8 under the Securities Act of 1933) who perform services for us and non-employee directors to contribute to our growth by continuing to align the interests of participants with the interests of our stockholders. Grants Our 2014 Equity Plan will permit the granting of incentive stock options, nonqualified stock options, stock awards, stock units, stock appreciation rights (“SARs”) and other equity-based awards (collectively, “grants”). Although all employees and all of the employees of our subsidiaries are eligible to receive grants under our 2014 Equity Plan, the grant to any particular employee is subject to the discretion of our board of directors and its compensation committee. 3 The maximum number of shares of our common stock that we may issue under our Plan may not exceed 1,000,000 shares, all of which may be granted as incentive stock options under Section422 of the Internal Revenue Code of 1986, as amended (the “Code”).If a grant expires or terminates for any reason before it is fully vested or exercised, or if any grant is forfeited, we may again make the number of shares subject to that grant that the participant has not purchased or that has not vested subject to another grant under our Plan. We will make appropriate adjustments to outstanding grants and to the number or kind of shares subject to our 2014 Equity Plan in the event of a stock split, reverse stock split, stock dividend, share combination or reclassification and certain other types of corporate transactions, including a merger or a sale of all or substantially all of our assets. The maximum number of shares of our common stock that may be subject to grants made under our Plan to any individual in any calendar year may not exceed 500,000 shares. Administration Our board of directors or a board committee comprised of members of our board of directors who are “outside directors” under Section162(m) of the Code, “non-employee directors” within the meaning of Rule 16b-3 under the Securities Exchange Act of 1934 (the “Exchange Act”) and “independent directors” as defined under the rules of the NASDAQ Stock Market will administer our 2014 Equity Plan. Our board of directors has delegated administration of the 2014 Equity Plan to the compensation committee of our board of directors. Our compensation committee, will: · determine the individuals to whom grants will be made and the type, amount of shares and terms of each grant; · determine the exercise price for the purchase of shares of our common stock subject to options which exercise price may not be less than 100% of the fair market value, as defined below, of our common stock; · determine whether the options are incentive stock options or nonqualified options; · interpret the provisions of our 2014 Equity Plan and decide all questions of fact arising in the application of our 2014 Equity Plan; and · make all other determinations necessary or advisable for the administration of our 2014 Equity Plan. The term “fair market value” under our 2014 Equity Plan means, if our common stock is publicly traded on a national securities exchange, (i)the last report sale price of our common stock on the relevant date or if there were no trades on that date, the latest preceding date upon which a sale was reported or (ii)if our common stock is not principally traded on a national securities exchange, the mean between the last reported “bid” and “asked” prices of our common stock on the relevant date, as reported on the national securities exchange or, if not so reported, as reported by the over-the-counter quotation system on which our common stock is then quoted or as reported in a customary financial reporting services, as applicable and as our compensation committee determines. If our common stock is not publicly traded or, if publicly traded, is not subject to reported transactions or “bid” or “asked” quotations, the fair market value per share will be as determined by our board of directors. Grant Instruments All grants will be subject to the terms and conditions set forth in our 2014 Equity Plan and to such other terms and conditions consistent with our 2014 Equity Plan as our compensation committee deems appropriate and as are specified in writing by our compensation committee to the individual in a grant instrument or an amendment to the grant instrument. All grants will be made conditional upon the acknowledgement of the grantee in writing or by acceptance of the grant, that all decisions and determinations of our compensation committee will be final and binding on the grantee, his or her beneficiaries and any other person having or claiming an interest under such grant. Grants need not be uniform as among the grantees. 4 Terms and Conditions of Grants The grant instrument will state the number of shares subject to the grant and the other terms and conditions of the grant, consistent with the requirements of our 2014 Equity Plan. The purchase price per share subject to an option (or the exercise price per share in the case of a SAR) must equal at least the fair market value of a share of the Company’s common stock on the date of grant. The purchase price of any incentive stock option granted to a person who at the time of grant owns stock possessing more than 10% of the total combined voting power of our capital stock or any of our parent or subsidiary corporations, referred to as a 10% Stockholder, must be at least 110% of the fair market value of a share of our common stock on the date of grant. The term of any award under our 2014 Equity Plan may not be for more than ten years or five years in the case of an incentive stock option awarded to any 10% Stockholder. To the extent that the aggregate fair market value of shares of our common stock subject to options designated as incentive stock options that become exercisable for the first time by a participant during any calendar year exceeds $100,000, such excess options will be treated as nonqualified stock options. Generally, an option’s purchase price may be paid in cash, by check, or in cash equivalent, by tender of shares of the Company’s common stock owned by the optionee having a fair market value not less than the exercise price, or by any lawful method approved by our compensation committee or by any combination of these. Our compensation committee may nevertheless restrict the forms of payment permitted in connection with any option grant. Our compensation committee will specify when options granted will become exercisable and vested. Shares subject to options generally vest and become exercisable in installments, subject to the optionee’s continued employment or service or achievement of specified milestones. Stock awards consist of a specified number of shares of common stock subject to such terms, conditions and transfer restrictions based on performance standards, periods of service, retention by the participant of a specified number of shares of common stock or other criteria. Awards of stock units give participants a right to receive shares of common stock in the future subject to such terms, conditions and restrictions as established by the grant. Stock units will be settled for common stock, cash or a combination of both as soon as practicable after our compensation committee determines that the terms and conditions of the stock unit has been satisfied (or at a later date if the distribution has been deferred). Other stock-based awards such as stock purchase rights (with or without loans to participants by the Company), awards of common stock or awards valued in whole or in part by reference to common stock or dividends on common stock may be granted either alone or in addition to other awards under our 2014 Equity Plan. If specified in the grant instrument, the recipient of a stock-based award may be entitled to receive, currently or on a deferred basis, interest, dividends or dividend equivalents with respect to the common stock or other securities covered by the award. Transferability Only the grantee may exercise rights under a grant during the grantee’s lifetime. A grantee may not transfer those rights except (i)by will or by the laws of descent and distribution or (ii)with respect to grants other than incentive stock options, if permitted in any specific case by our compensation committee, pursuant to a domestic relations order or otherwise as permitted by our compensation committee. Our compensation committee may provide in a grant instrument that a grantee may transfer a nonqualified stock option to family members, or one or more trusts or other entities for the benefit of or owned by family members, consistent with applicable securities laws, according to such terms as our compensation committee may determine. Change in Control Unless otherwise provided in the applicable award agreement, effective upon a change in control, as defined in our 2014 Equity Plan, all options and SARs outstanding on the date of such change in control will become immediately and fully exercisable. Unless otherwise provided in the applicable award agreement, effective upon a change in control, all restrictions applicable to stock awards and stock units and other equity awards will become fully vested and will be payable on terms our compensation committee determines. In the event of a change of control, our compensation committee may take any of the following actions with respect to any or all outstanding grants: our compensation committee may (i)determine that all outstanding options and SARs that are not exercised will be assumed by, or replaced with comparable options by the surviving corporation (or a parent or subsidiary of the surviving corporation), and other outstanding grants that remain in effect after the change of control shall be converted to similar grants of the surviving corporation (or a parent or subsidiary of the surviving corporation), (ii)require that grantees surrender their outstanding options and SARs in exchange for one or more payments, in cash or stock as determined by our compensation committee, in an amount, if any, equal to the amount by which the then fair market value of the shares of our common stock subject to the grantee’s unexercised options and SARs exceeds the exercise price or base amount of the options and SARs, on such terms as our compensation committee determines, or (iii)after giving grantees an opportunity to exercise their outstanding Options and SARs, terminate any or all unexercised Options and SARs at such time as our compensation committee deems appropriate. Such assumption, surrender or termination will take place as of the date of the change of control or such other date as our compensation committee may specify. 5 Other Agreements Ourcompensation committee may require that a grantee execute a stockholders agreement and/or voting agreement, in each case, with terms our compensation committee deems appropriate, with respect to any common stock issued or transferred pursuant to our 2014 Equity Plan. A grantee will also be subject to lock-up periods and market standoff periods as we or any representative of underwriters in connection with any underwritten offering of our securities under the Securities Act of 1933 determines and will be required to enter into a separate written agreement to such effect and substance as requested by us or such representative. Amendment and Termination Our 2014 Equity Plan will remain in effect until the tenth anniversary of its effective date, unless it is terminated earlier by our board of directors. Our board of directors may amend, suspend or terminate our 2014 Equity Plan or any portion thereof at any time provided that ● to the extent required by section 162(m) of the Code, no grant that is intended to comply with section 162(m) after the date of such amendment becomes exercisable, realizable or vested, as applicable to such grant, unless and until our stockholders approve such amendment in the manner required by section 162(m); and ● if shares of our common stock are listed on a national securities exchange, no amendment that would require stockholder approval under the rules of the exchange may be made effective unless and until our stockholders approve such amendment. If at any time the approval of our stockholders is required as to any other modification or amendment under section 422 of the Code or any successor provision with respect to incentive stock options, our board of directors may not effect such modification or amendment without such approval. In all other respects, our board of directors may amend, modify, suspend or terminate our 2013 Equity Plan, except that our board of directors may not make any modification, amendment or termination to our 2013 Equity Plan, without the consent of a grantee, if such modification, amendment or termination would adversely affect the rights of the grantee under an outstanding grant. Federal Income Tax Consequences The following summary is intended only as a general guide as to the United States federal income tax consequences under current law of participation in our 2014 Equity Plan and does not attempt to describe all possible federal or other tax consequences of such participation or tax consequences based on particular circumstances. Incentive Stock Options.The grant of an incentive stock option under our 2014 Equity Plan will not result in any federal income tax consequences to the optionee or us. An optionee recognizes no federal taxable income upon exercising an incentive stock option (subject to the alternative minimum tax rules discussed below), and we receive no deduction at the time of exercise. In the event of a disposition of stock acquired upon exercise of an incentive stock option, the tax consequences depend upon how long the optionee has held the shares of common stock. If the optionee does not dispose of the shares within two years after the incentive stock option was granted, nor within one year after the incentive stock option was exercised, the optionee will recognize a long-term capital gain (or loss) equal to the difference between the sale price of the shares and the purchase price. We are not entitled to any deduction under these circumstances. If the optionee fails to satisfy either of the foregoing holding periods, he or she must recognize ordinary income in the year of the disposition (referred to as a “disqualifying disposition”). The amount of such ordinary income generally is the lesser of (i)the difference between the amount realized on the disposition and the purchase price or (ii)the difference between the fair market value of the stock on the exercise date and the purchase price. Any gain in excess of the amount taxed as ordinary income will be treated as a long or short-term capital gain, depending on whether the stock was held for more than one year. In the year of the disqualifying disposition, we are entitled to a deduction equal to the amount of ordinary income recognized by the optionee, subject to possible limitations imposed by Section162(m) of the Code and as long as the optionee’s total compensation is deemed reasonable in amount. 6 The “spread” under an incentive stock option, i.e., the difference between the fair market value of the shares at the time of exercise and the purchase price, is classified as an item of adjustment in the year of exercise for purposes of the alternative minimum tax. If an optionee’s alternative minimum tax liability exceeds such optionee’s regular income tax liability, the optionee will owe the larger amount of taxes. In order to avoid the application of alternative minimum tax with respect to incentive stock options, the optionee must sell the shares within the same calendar year in which the incentive stock options are exercised. However, such a sale of shares within the same year of exercise will constitute a disqualifying disposition, as described above. In the event an incentive stock option is amended, such option may be considered deferred compensation and subject to the rules of Section409A of the Code. An option subject to Section409A of the Code that fails to comply with the rules of Section409A can result in the acceleration of income recognition, a 20% additional tax obligation, plus penalties and interest. In addition, the amendment of an incentive stock option may convert the option from an incentive stock option to a nonqualified stock option. Nonqualified Stock Option.The grant of a nonqualified stock option under our 2014 Equity Plan will not result in any federal income tax consequences to the optionee or us. Upon exercise of a nonqualified stock option, the optionee is subject to income taxes at the rate applicable to ordinary compensation income on the difference between the option purchase price and the fair market value of the shares on the date of exercise. This income is subject to withholding for federal income and employment tax purposes. We are entitled to an income tax deduction in the amount of the income recognized by the optionee, subject to possible limitations imposed by Section162(m) of the Code and as long as we withhold the appropriate taxes with respect to such income (if required) and the optionee’s total compensation is deemed reasonable in amount. Any gain or loss on the optionee’s subsequent disposition of the shares of common stock will receive long or short-term capital gain or loss treatment, depending on whether the shares are held for more than one year following exercise. We will not receive a tax deduction for any such gain. In the event a nonqualified stock option is amended, such option may be considered deferred compensation and subject to the rules of Section409A of the Code, which provide rules regarding the timing of payment of deferred compensation. An option subject to Section409A of the Code which fails to comply with the rules of Section409A may result in the acceleration of income recognition, a 20% additional tax obligation, plus penalties and interest. Stock Awards.The grant of a stock award will subject the recipient to ordinary compensation income on the difference between the amount paid (if any) for such stock and the fair market value of the shares on the date that the restrictions lapse. This income is subject to withholding for federal income and employment tax purposes. We are entitled to an income tax deduction in the amount of the ordinary income recognized by the recipient, subject to possible limitations imposed by Section162(m) of the Code and as long as we withhold the appropriate taxes with respect to such income (if required) and the recipient’s total compensation is deemed reasonable in amount. Any gain or loss on the recipient’s subsequent disposition of the shares will receive long or short-term capital gain or loss treatment depending on how long the stock has been held since the restrictions lapsed. We will not receive a tax deduction for any such gain. Recipients of stock awards may make an election under Section83(b) of the Code (a “Section83(b) Election”) to recognize as ordinary compensation income in the year that such stock awards are granted, the amount equal to the spread between the amount paid for such stock and the fair market value on the date of the issuance of the stock. If such an election is made, the recipient recognizes no further amounts of compensation income upon the lapse of any restrictions and any gain or loss on subsequent disposition will be long or short-term capital gain to the recipient. A Section83(b) Election must be made within 30days from the time the stock awards are issued. Stock Units.Recipients of stock units generally should not recognize income until such units are converted into cash or shares of stock. Upon conversion, the recipient will normally recognize taxable ordinary income for federal income tax purposes equal to the amount of cash and fair market value of the shares, if any, received upon such conversion. Recipients who are employees generally will be subject to withholding for federal income tax purposes upon conversion of the stock units and withholding for employment tax purposes when the stock units vest. Participants will recognize gain upon the disposition of any shares received upon conversion of the stock units equal to the excess of the amount realized on such disposition over the ordinary income recognized with respect to such shares under the principles set forth above. That gain will be taxable as long or short-term capital gain depending on whether the shares were held for more than one year. We will be entitled to a tax deduction to the extent and in the year that ordinary income is recognized by the recipient, subject to possible limitations imposed by Section162(m) of the Code and as long as we withhold the appropriate taxes with respect to such income (if required) and the recipient’s total compensation is deemed reasonable in amount. 7 Stock units also can be considered nonqualified deferred compensation and subject to Section409A of the Code. A grant of stock unit that does not meet the requirements of Section409A of the Code will result in the acceleration of income recognition, a 20% additional tax obligation, plus penalties and interest. SARs.Recipients of SARs generally should not recognize income until a SAR is exercised (assuming there is no ceiling on the value of the right). Upon exercise, the recipient will normally recognize taxable ordinary income for federal income tax purposes equal to the amount of cash and fair market value of the shares, if any, received upon such exercise. Recipients who are employees generally will be subject to withholding for federal income and employment tax purposes with respect to income recognized upon exercise of a SAR. Recipients will recognize gain upon the disposition of any shares received on exercise of a SAR equal to the excess of the amount realized on such disposition over the ordinary income recognized with respect to such shares under the principles set forth above. That gain will be taxable as long or short-term capital gain depending on whether the shares were held for more than one year. We will be entitled to a tax deduction to the extent and in the year that ordinary income is recognized by the recipient, subject to possible limitations imposed by Section162(m) of the Code and as long as we withhold the appropriate taxes with respect to such income (if required) and the recipient’s total compensation is deemed reasonable in amount. In the event a SAR is amended, such SAR may be considered deferred compensation and subject to the rules of Section409A of the Code, which provide rules regarding the timing of payment of deferred compensation. A SAR subject to Section409A of the Code that fails to comply with the rules of Section409A may result in the acceleration of income recognition, a 20% additional tax obligation, plus penalties and interest. Other equity awards.Recipients of unrestricted stock will recognize ordinary income equal to the difference between the amount paid for such unrestricted stock and the fair market value of the unrestricted stock on the grant date. This income is subject to withholding for federal income and employment tax purposes. Any gain or loss on the recipient’s subsequent disposition of the shares receives long or short-term capital gain or loss treatment depending on how long the stock has been held since the date such unrestricted stock was granted. We will be entitled to a tax deduction to the extent and in the year that ordinary income is recognized by the recipient, subject to possible limitations imposed by Section162(m) of the Code and as long as we withhold the appropriate taxes with respect to such income (if required) and the recipient’s total compensation is deemed reasonable in amount. Dividends and dividend equivalents.Recipients of awards that earn dividends or dividend equivalents recognize ordinary income on any dividend payments received with respect to unvested and/or unexercised shares subject to such awards, which income is subject to withholding for federal income and employment tax purposes. Tax Withholding We have the right to require the recipient of any grant to pay to us an amount necessary to satisfy our federal, state and local tax withholding obligations with respect to a grant to that recipient. We may withhold an amount necessary to satisfy these amounts from other amounts we would otherwise pay to the recipient. Plan Benefits Our compensation committee will make future awards at its discretion, and we therefore cannot determine the number of options and other awards that may be awarded in the future to eligible participants (including our executive officers, directors, our executive officers as a group or all of our employees as a group, excluding executive officers). 8 EXECUTIVE COMPENSATION Summary Compensation Table The following summary compensation table sets forth all compensation awarded to, earned by, or paid to the named executive officers paid by us during the years ended December 31, 2012, and 2011 in all capacities for the accounts of our executives, including the Chief Executive Officer and Chief Financial Officer. The Board determined that the services of Richard Connelly were no longer needed and he is no longer a consultant with the company effective March 7, 2011. On June 15, 2012, Dr. Santilli stepped down as Chief Executive Officer. Ermanno Santilli was appointed as the new Chief Executive Officer. On April 30, 2013, Dr. Santilli resigned from his positions as Chairman of the Board and Chief Scientist. On June 10, 2013, Mr. Wainwright resigned from his position as President of the Company. On the same day, Ermanno Santilli was appointed as the Company’s president. Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non-Qualified Deferred Compensation Earnings All Other Compensation Totals Dr. Ruggero Maria Santilli, Former Chairman of the Board (4) $ $ 0 0 $ 0 0 $ 0 0 $ 0 0 $ 0 $ Ermanno Santilli, CEO (1) $ $ 0 0 $ 0 0 $ 0 0 $ 0 0 $ 0 $ Luisa Ingargiola, CFO (2) $ $ $ 0 0 $ 0 0 $ 0 0 $ 0 $ T. Scott Wainwright, President (5) $ $ $ 0 0 $ 0 0 $ 0 0 $ 0 $ Carla Santilli, Director(3) $ $ 0 0 $ 0 0 $ 0 0 $ 0 0 $ 0 $ Ermanno Santilli’s compensation includes 37,500 shares of common stock options per calendar quarter, with a strike price of $1.50, expiring in 2017. Luisa Ingargiola received a performance bonus of $50,000 in 2012.Compensation also includes 25,000 common stock options per calendar quarter, with a strike price of $1.50, expiring in 2017. Carla Santilli’s compensation includes 25,000 shares of common stock options per calendar quarter, with a strike price of $1.50, expiring in 2017. Dr. Ruggero Santilli resigned effective April 30, 2013.His compensation included 37,500 common stock options per calendar quarter, with a strike price of $1.50 expiring in 2017 with a settlement payment of 500,000 common share options granted on May 1, 2013, vesting 125,000 shares every 90 days, expiring 2018 with a strike price of 1.04 cents. Scott Wainwright’s compensation included 37,500 common share options per calendar quarter with a strike price of $1.50, expiring in 2017.As part of the settlement for his termination, these grants will continue through March 31, 2014. 9 Employment Agreements We have an employment agreement with Ermanno Santilli, our Chief Executive Officer. His employment agreement provides for a salary of $12,000 per month plus 3% of gross fuel sales and 2% of equipment sales. Pursuant to his employment agreement, we issued options to Mr. Santilli in the amount of 450,000 shares at an exercise price of $1.50 per share. The options vest over a three-year period at 37,500 shares per quarter. The employment agreement has a two year term and can be renewed by mutual agreement. Should Mr. Santilli be terminated without cause, as described in his employment agreement, or if there is a change in control, as defined in his employment agreement, he would receive a severance benefit of two years total salary plus benefits payable within 30 days and all options will vest automatically.This employment agreement expires on March 31, 2014. We have an employment agreement with Luisa Ingargiola, our Chief Financial Officer. Her employment agreement provides for a salary of $10,000 per month plus 2% of gross fuel sales and 1% of equipment and license sales. Ms. Ingargiola is also eligible to receive a quarterly bonus based on performance, as determined by the Board. Pursuant to her employment agreement, we issued options to Ms. Ingargiola in the amount of 300,000 shares at an exercise price of $1.50 per share. The options vest over a three-year period at 25,000 shares per quarter. The employment agreement has a two year term and can be renewed by mutual agreement. Should Ms. Ingargiola be terminated without cause, as described in her employment agreement, or if there is a change in control, as defined in her employment agreement, she would receive a severance benefit of two years total salary plus benefits payable within 30 days and all options will vest automatically.This employment agreement expires on March 31, 2013. Director Compensation We have provided Compensation to the Directors in the form of common stock equivalent.Each non-employee Director receives $20,000 per calendar quarter in common stock equivalent compensation.For 2013, this has been changed to be a combination of common stock and cash for a total of $20,000 per quarter in compensation. The following table provides information for 2013 regarding all compensation awarded to, earned by or paid to each person who served as a non-employee director for some portion or all of 2012. Other than as set forth in the table, to date we have not paid any fees to or, except for reasonable expenses for attending Board and committee meetings, reimbursed any expenses of our directors, made any equity or non-equity awards to directors, or paid any other compensation to directors. Name Fees Earned or Paid in Cash($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) Total ($) Jacques Kerrest (1) $ $ — $ Chris Huntington (2) $ $ — $ Kevin Pollack (3) $ $ — $ Bob Dingess (4) $
